                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FRANK W. RAMSEY, JR., et al.,               :   CIVIL ACTION NO. 1:16-CV-1879
                                            :
                    Plaintiffs              :   (Chief Judge Conner)
                                            :
             v.                             :
                                            :
BUCHANAN AUTO PARK, INC.,                   :
et al.,                                     :
                                            :
                    Defendants              :

                                        ORDER

      AND NOW, this 26th day of December, 2018, upon consideration of the

motion (Doc. 42) for summary judgment filed by defendant FCA US LLC (“FCA”),

wherein FCA seeks summary judgment on Counts III, IV, and V of the amended

complaint brought against it by plaintiffs Frank W. Ramsey, Jr. and Illona A.

Ramsey (the “Ramseys”), and upon consideration of the parties briefing in support

of and opposition thereto, (Docs. 43, 45, 48), and the court observing that

nonmovants the Ramseys and defendant Buchanan Auto Park, Inc. (“Buchanan”)

aver that they are unable to “present facts essential to justify [their] opposition” to

FCA’s motion for summary judgment, see FED. R. CIV. P. 56(d), due to FCA’s refusal

to designate a corporate representative for deposition, (see Doc. 45 at 2-3; Doc. 47

¶ 40; Doc. 48 at 5), and it appearing that FCA does not dispute the instant

averments, and the court further noting that Federal Rule of Civil Procedure

30(b)(6) mandates that an organization served with a deposition notice designate an

officer, director, managing agent, or “other person[] who consent[s] to testify on its
behalf” in response to said notice, see FED. R. CIV. P. 30(b)(6) & advisory

committee’s note to 1971 amendment, it is hereby ORDERED that:

      1.     FCA’s motion (Doc. 42) for summary judgment is DENIED without
             prejudice. See FED. R. CIV. P. 56(d)(1).

      2.     FCA’s motions in limine (Docs. 49, 51, 53, 55) are DISMISSED without
             prejudice.

      3.     The parties shall meet and confer and submit a joint proposed case
             management order modifying the case management deadlines set
             forth in this court’s November 7, 2017 order, (Doc. 36), specifically
             allowing for additional time for fact discovery in which to conduct the
             deposition of FCA’s designee. See FED. R. CIV. P. 56(d)(2). The other
             deadlines appearing in the November 7, 2017 case management order
             should be adjusted accordingly. The parties shall submit the proposed
             modified case management order on or before January 16, 2019.

      4.     Should the parties reach an impasse regarding the discovery issues
             raised by the Ramseys and Buchanan in response to FCA’s motion for
             summary judgment, the parties may request a teleconference with the
             court as set forth in this court’s April 26, 2017 order. (See Doc. 30 ¶¶ 4,
             5(b)). No formal motions related to discovery disputes should be filed
             at this time.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania




                                           2
